Citation Nr: 0507209	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar on the 
chin and face.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971 
and from October 1979 to October 1980.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for headaches is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that in July 2001 the veteran filed claims 
seeking entitlement to service connection for residuals of a 
cervical spine injury, schizophrenia, migraine headaches, and 
hypertensive heart disease.  The claims for residuals of a 
cervical spine injury, and hypertensive heart disease were 
denied in a rating decision dated in April 2003 and have not 
been appealed.  The claim seeking entitlement to service 
connection for headaches was denied in the same April 2003 
rating decision and a Notice of Disagreement (NOD) was filed 
in April 2003.  This issue is the subject of the remand 
section of this decision.  The RO has not issued a rating 
decision with respect to the July 2001 claim of entitlement 
to service connection for schizophrenia and also with respect 
to an April 2003 claim for service connection for insomnia.  
These issues are referred to the RO for appropriate 
development and adjudication.  The Board notes that 
entitlement to service connection for schizophrenia and 
insomnia has previously been denied by the Board in a 
decision dated in June 1998.


FINDINGS OF FACT

The veteran has withdrawn his appeal seeking entitlement to a 
compensable evaluation for a scar of the chin and face.

CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking entitlement 
to a compensable evaluation for a scar of the chin and face; 
there are no remaining allegations of error of fact or law 
for appellate consideration with respect to this claims.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board granted entitlement to service connection for a 
scar of the chin and face in a decision dated in May 2001.  
The RO implemented this decision and assigned a non-
compensable rating in a rating decision dated in July 2001.  
The rating decision also denied entitlement to a 10 percent 
rating for multiple non-compensable disabilities.  The 
veteran filed a statement received on July 25, 2001 that 
stated disagreement with the July 2001 rating decision and 
listed five issues of  disagreement.  He indicated he 
disagreed with the denial of service connection for (1) 
limited motion of the cervical spine, (2) schizophrenia (3) 
migraine headaches, (4) hypertensive heart disease, and (5) 
scars.  This document essentially amounts to a claim with 
respect to issues 1,2,3, and 4.  With respect to the scar 
issue, the RO treated the statement as an NOD with the 
respect to an increased rating for the veteran's scar of the 
chin and face.  The RO issued a Statement of the Case (SOC) 
in April 2003 addressing the increased rating claim for the 
scar of the chin and face.  The veteran filed a Form-9 
Substantive Appeal in April 2003 that indicated he only 
wished to appeal the issues of headaches, mental problems, 
nervous condition, and insomnia.  He did not appeal the issue 
of a compensable rating for a scar of the chin and face.  The 
April 2003 Form-9 should be treated as an NOD with respect to 
the issue of headaches, and treated as a claim with respect 
to insomnia.  The veteran currently has a pending claim for 
schizophrenia based on the July 2001 statement.

The veteran has effectively withdrawn his appeal seeking a 
compensable rating for a scar of the chin and face.  He has 
not filed a Substantive Appeal that indicates the Substantive 
Appeal is being perfected with respect to all issues 
addressed in the SOC or Supplemental Statement of the Case.  
He specifically limited his appeal and did not indicate any 
appeal of the issue of a compensable evaluation for a scar of 
the chin and face.  Therefore, his appeal with respect to the 
scar issue is not before the Board.  38 C.F.R. § 20.202 
(2004).

The lack of an appeal effectively creates a situation where 
there is no longer an allegation of error of fact or law with 
respect to the determination that had been previously 
appealed.  Consequently, in such an instance, dismissal of 
the appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).


ORDER

The appeal seeking entitlement to a compensable evaluation 
for a scar of the chin or face is dismissed

REMAND

The RO adjudicated the veteran's claim seeking entitlement to 
service connection for headaches and denied the claim in a 
rating decision dated in April 2003.  The Board notes that 
entitlement to service connection for headaches has 
previously been denied by the Board in a decision dated in 
June 1998, so the issues is properly one of whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for headaches.  The veteran 
filed a Form-9 Substantive Appeal in April 2003 that the 
Board will treat as an NOD with respect to the issues of 
entitlement to service connection for headaches.  However, 
the RO has not issued an SOC as to the denial of service 
connection for headaches, and an appeal has not been 
perfected as to this issue.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that where a 
Notice of Disagreement has been filed with regard to an 
issue, and an SOC has not been issued, the appropriate Board 
action is to remand the issue to the RO for the issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration of this issue and the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

The RO should issue an SOC with respect to 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for headaches.  The veteran and his 
representative should be informed of the 
steps necessary to perfect an appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


